Citation Nr: 1541657	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-18 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an extraschedular rating for PTSD. 

3.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969, including service in the Republic of Vietnam from December 1966 to January 1968, and his decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  

In April 2014, the Board remanded the case for further development.  Since the requested development regarding the issue of entitlement to TDIU has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to TDIU and an initial higher rating for PTSD on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

The Veteran's PTSD was primarily manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard January 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examinations in October 2009, July 2010, and November 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under Diagnostic Code 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment for posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Rather, VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, the symptoms of posttraumatic stress disorder identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Although VA has adopted DSM-5, the action was not meant to apply to claims pending at the Board.

The Veteran contends that he is entitled to a rating higher than 50 percent for his service-connected PTSD.

The most significant complaints the Veteran had regarding his PTSD were depressed mood, irritability, difficulty concentrating, nightmares, sleep problems, intrusive recollections, avoidance, feeling detached, some social isolation, diminished interested or participation in activities, and hypervigilance.

A private physician stated in a letter dated May 2009 that the Veteran has experienced chronic anxiety and depressive symptoms including chronic and fairly severe anxiety with insomnia, frequent recurrent nightmares, intrusive memories and withdrawal from people.  The physician stated that the Veteran has been unable to work as he was no longer able to function in any kind of work setting and has not felt comfortable around people.  His treatment included outpatient VA care, counseling and antidepressant.  The physician opined that the Veteran reached his maximum therapeutic intervention, was experiencing fairly severe symptoms of PTSD, and was totally and permanently disabled and unemployable.

Although the private opinion stated that the Veteran's disability was severe and caused him to be unable to work, the SSA considered the Veteran unable to work only due to congenital anomalies of the heart and essential hypertension in a May 2009 decision.  The Veteran's mood disorder was previously considered in November 2008, but he was not found to be disabled due to his psychiatric condition.  Furthermore, VA treatment records and examinations do not show that the Veteran's symptoms related to his PTSD are severe or cause him to be unemployed.

In October 2009, the Veteran was afforded a VA examination.  It was reported that the Veteran was divorced in 1992 and he speaks to one sister on a regular basis.  He had a girlfriend for two and a half years and he describes his relationship as "okay."  He was involved with the Marine Corps League and socialized with a few people there.  In general, he got along with others, but preferred to keep to himself.  He stated that he does nothing for fun, but relaxes by going for walks and sitting at home watching television.  The examiner summarized the Veteran's current psychosocial functional status as having a limited, but fair social support with no significant problems with social interactions but he continued to prefer to isolate from others.  He admitted to drinking six beers at a time three times a week.  

On mental status examination, the Veteran was found to be overall normal.  He had PTSD symptoms of recurrent and intrusive distressing recollections of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts feelings or conversations associated with the trauma, efforts to avoid activities places or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and difficulty falling or staying asleep.  He had hypervigilance and recurrent/intrusive recollections occasionally, avoidance was daily, diminished interest occasionally, feeling detached was most of the time, difficulty with sleep occurred nightly, and hypervigilance was most days.  He had psychological distress regarding the exposure and he cried when he started to talk some about his experiences in Vietnam and returning from Vietnam.  He was diagnosed as having PTSD and alcohol dependence and was assigned a GAF score of 65.  The examiner commented that the Veteran's alcohol use was likely an ongoing means for coping with PTSD symptoms.  The examiner found that the Veteran did not have reduced reliability and productivity due to PTSD symptoms or occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner did find the Veteran's PTSD signs and symptoms to be mild or transient which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran's symptoms and complaints were primarily consistent throughout the appellate period as noted during VA treatment in February 2010, which showed that the Veteran's sleep remained problematic secondary to nightmare activity, there was no change in the intensity of his irritability, and his concentration was poor.  Mental status examination revealed some continued depression and irritability and difficulties with concentration.  The Veteran was frustrated with feeling detached regarding his current relationship with his children, which was consistent with his reports of emotional distancing from his girlfriend that appeared to be the result of his PTSD symptoms.  The Veteran also engaged in VA group therapy sessions.

In June 2010, the Veteran's clinician opined that given the Veteran's stated history as well as behavioral observations made by this clinician over the course of the past several months, the Veteran currently experienced marked symptoms consistent with PTSD and that this negatively impacted his ability to be gainfully employed.  He was diagnosed as having PTSD and a history of alcohol abuse. 

In July 2010, the Veteran was afforded a VA examination.  It was noted that the Veteran was divorced and has been dating a woman for the past three years and described the relationship in positive terms.  The Veteran has three adult children and stated that he does not have close relationships with any of them.  He has 3-4 social friends.  He drinks twice a week and had 6 beers at a time.  His girlfriend tells him he gets moody when he drinks.  The Veteran was a truck driver and retired in 1999 due to a pacemaker surgery.  Mental status examination was mostly unremarkable.  The Veteran had sleep impairment and slept 2-3 hours per night.  His PTSD symptoms included efforts to avoid thoughts feelings or conversations associated with the trauma, efforts to avoid activities places or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, mild hypervigilance, nightmares once a week, mild avoidance thinking/talking about trauma.  He was diagnosed as having chronic PTSD and alcohol abuse and was assigned a GAF score 58 for PTSD.  The examiner commented that the alcohol abuse could exacerbate the problems with sleep, concentration, anger, social detachment, and anhedonia. 

In November 2014, the Veteran was again afforded a VA examination.  At that time, the examiner noted that the Veteran's current presentation represented a durable improvement and there was a good prognosis for continued improvement/ stability of the current state of functioning.  The Veteran was diagnosed as having mild PTSD.  The examiner noted that the prior GAF scores were inapplicable to the current exam because they were based predominantly on the Veteran's subjective report, without an objective assessment of response style.  The examiner indicated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran's social and family history revealed that the Veteran was divorced and had two sons ages 45 and 44 and a daughter age 35 who do not live near the Veteran and he reported he had no relationship with them.  The Veteran began drinking due to his PTSD symptoms, which caused friction with his children; however, he was starting to mend those relationships now that he has been in therapy and has been sober for 2 years after a DUI in 2012.  He also had eleven grandchildren who he did not see often.  He will send birthday cards to them and last saw a few of them in the summer when he went to visit his family.  He had six sisters and two brothers who lived up north.  He had a good relationship with one sister and a cordial relationship with the others.  He had been dating his girlfriend for eight years and stated that "it was going," but she did not understand why he did not want to get married.  There were two couples that he and his girlfriend interacted with regularly.  He attended a PTSD group once a week and he was comfortable with them, but did not interact with them outside of the group.  He generally got along with his neighbors and other people and had two close friends up north, but they both passed away within the past 7 years.  The Veteran last worked full-time in 1999 and he worked part-time from 2001 to 2007 as a truck drive (same company he retired from in 1999).  He worked 1 to 2 days per week and stopped working in 2007 because he no longer wanted to work the 12-14 hours days.  He worked as a truck driver for 35 years.

The Veteran's symptoms included depressed mood, anxiety, and chronic sleep impairment.  Mental status examination was normal.  The Veteran complained of having problems with depression and crying spells.  The Veteran had PTSD symptoms of intrusive thoughts; psychological reaction; physiological reaction; avoidance of people, places, or situations that were minimal and occurred twice a month; avoidance of thoughts and feelings that were minimal and occurred daily or almost daily; less interested in activities and distant or cut off that were minimal and mild; irritable or angry and startle response that were minimal and occurred once or twice a week; and sleep problems that were clearly present and occurred daily or almost daily.  The global severity of these symptoms was mild with minimal distress or functional impairment.

VA treatment records from September 2010 to April 2015 show a wide range of GAF scores during psychiatric treatment.  From September 2010 to March 2013, the Veteran was assigned GAF scores of 49.  However, from March 2014 to April 2015, the Veteran's GAF scores ranged from 51 to 62.

The evidence regarding work and social functioning, including the symptoms reported by the Veteran; the GAF scores; and the Veteran's own assessments, demonstrate no more than moderate symptoms or moderate difficulty in social and occupational functioning and more accurately reflect the level of the Veteran's symptoms and social and occupational functioning during the appellate period.  

Overall, the medical evidence shows that the Veteran's symptoms of PTSD did not meet the criteria for a 50 percent rating as indicated by the VA examinations.  The October 2009 examiner found that the Veteran exhibited occupational and social functioning that is described in the criteria for a 10 percent rating and the November 2014 examiner found that the Veteran exhibited occupational and social functioning that is described in the criteria for a 30 percent rating.  The Board finds that the Veteran's PTSD has resulted in a disability picture that does not approximate occupational and social impairment with reduced reliability and productivity.  

Although the June 2010 VA clinician stated that the Veteran's PTSD caused marked symptoms that this negatively impacted his ability to be gainfully employed, no description of the symptoms or how they negatively impacted his ability to work were included in the statement.  As no rationale was provided for this opinion, it has little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Although the Veteran has symptoms of depressed mood, irritability, difficulty concentrating, nightmares, sleep problems, intrusive recollections, avoidance, feeling detached, some social isolation, diminished interested or participation in activities, and hypervigilance, the Veteran's PTSD symptoms do not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfered with routine activities, illogical or irrelevant a speech, near-continuous panic attacks or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships.  Significantly, the Veteran has been in a relationship for more than eight years with the same woman, does engage in some social interactions and activities, has relationships with a few family members and is working on his relationship with his children.  The mental status examinations have been predominantly normal or nearly normal throughout the appellate period with only some complaints of problems with concentration and depressed mood.  Finally, the cause of his unemployment has been shown to be related to his heart condition and not related to his PTSD symptoms and the November 2014 examiner characterized his PTSD and its symptoms as mild.

In reaching the above conclusion, the Board acknowledged the GAF scores of record.  The Veteran was assigned GAF scores ranging from 49 to 65 during the appellate period.  A score of 49 is at the very top end of the scale for serious symptoms and 65 reflects mile symptoms.  Further, the November 2014 examination revealed the global severity of the PTSD symptoms was mild with minimal distress or functional impairment.  Thus, the GAF scores and the November 2014 global severity assessment overall do not reflect occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Board has also considered the Veteran's statements and hearing testimony of record, as well as the available treatment records.  They do not show more severe disability for the rating period in question and do not contain evidence inconsistent with the more comprehensive and probative VA examination reports.

The preponderance of the evidence is against the claim; there is no doubt to be resolved and a rating greater than 50 percent is not warranted.  


ORDER

Entitlement to an increased schedular rating in excess of 50 percent for PTSD is denied.


REMAND

In the previous Board remand, exams were requested to determine the current severity of the Veteran's service-connected PTSD and whether the Veteran's service-connected disabilities, either alone or together, render him unable to secure or follow a substantially gainful occupation.  The Veteran was afforded VA examinations in November 2014 and December 2014.  The December 2014 examination regarding the Veteran's chronic constipation was adequate as it provided an opinion and rationale as to the effect of the disability on his employability.  The November 2014 examinations, however, are not adequate.  The examination regarding hearing loss and tinnitus contained an opinion that each disability alone did not render his unable to secure or follow a substantially gainful occupation; however, no rationale for these opinions was provided and the file was not reviewed by the examiner.  The examination regarding PTSD did not contain an opinion as to whether this disability would render him unable to secure or follow a substantially gainful occupation.  Finally, no opinion was provided as to whether the service connected disabilities together render the Veteran unable to secure or follow a substantially gainful occupation.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed based on an individualized assessment of the Veteran to determine whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Todd v. McDonald, 27 Vet. App. 79, 85 (2014).  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

The development of the TDIU issue may have an impact on the complete picture of the Veteran's PTSD and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

In addressing the limitations imposed by the Veteran's service-connected disabilities, i.e., his psychiatric, tinnitus, bilateral hearing loss, and chronic constipation disabilities, on his ability to obtain and retain employment, the examiners must:

a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as concentrating, communicating, sitting, standing, walking, lifting, carrying, pushing, and pulling.

The examiners should report all pertinent findings and provide complete rationales for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All opinions expressed should be accompanied by a supporting rationale.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


